PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/309,843
Filing Date: 13 Dec 2018
Appellant(s): Robert Bosch GmbH



__________________
Barry Greenbaum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/4/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The appellant argues that one skilled in the art would not modify Spiers with Koepher for the following reasons:
(i) the appellant argues that Koepher is a general article about hard turning and does not mention a fuel injector.
The examiner notes that Koepher teaches hard turning is a good process for products with dimensional accuracy and surface finish quality (page 2, paragraph 2). One of ordinary skill in the art would know that fuel injector valve seats require dimensional accuracy and surface finish quality. Additionally, Koepher teaches hard turning provides reduced setup times, reduced machining rates and cycle times especially on complex ID and OD contours (page 3, paragraph 2). The examiner notes that fuel injector valve seats and guide areas include complex ID and OD contours, especially that of Spiers. One of ordinary skill in the art would turn to hard turning the valve sear of Spiers because it is a complex ID and OD that requires dimensional accuracy and surface finish quality.
(ii) The appellant argues that one skilled in the art would not have any idea whether a fuel injector would fall into the category of hard turning.
The examiner notes that the fuel injector of Spiers clearly has a complex ID and OD that requires dimensional accuracy and surface finish quality. After reading Koepher, one of ordinary skill in the art would then realize that hard turning could be used on the valve seat and guide area of Spiers.
(iii) the appellant argues that Koepher requires heat treating and the present claims do not mention heat treating.
The examiner notes that heat treating is not excluded by the claims and the process of hard turning laid out by Koepher includes all limitations in the claims. Koepher teaches initially soft turning, hardening and then hard turning.
(iv) the appellant argues Koepher does not disclose how hard turning would be done on a duel injector.
The examiner notes that the bar stock example in Koepher is merely an example. Koepher does not limit hard turning to bar stock. In fact, Koepher states that hard turning is beneficial for item with complex IDs and ODs that require dimensional accuracy and surface finish quality. Fuel injector valve seats and guide areas meet these requirements.
(v) the appellant argues Koepher discloses hard turning on a funnel, but not a fuel injector.
The examiner notes that the funnel example in Koepher is merely an example. Koepher does not limit hard turning to a funnel. In fact, Koepher states that hard turning is beneficial for item with complex IDs and ODs that require dimensional accuracy and surface finish quality. Fuel injector valve seats and guide areas meet these requirements.
(vi) the appellant argues that one reading Koepher would not understand how complicated and expensive hard turning is and would not use it on a fuel injector.
The examiner notes that Koepher actually teaches the opposite. Koepher teaches that hardest thing about hard turning is getting over the idea that it is hard to do (Page 2 paragraph 1). Additionally, Koepher teaches that hard turning is ideal for people looking to streamline the process and increase throughput and well as save on setup and machining costs (page 12). Koepher clearly teaches that hard turning reduces time and cost as well as it is easier to preform than the alternatives.

The examiner would also like to point out that the process of hard turning laid out by Koepher could easily be performed on the fuel injector valve seat and guide area of Spiers using the KSR rational of using a known technique to improve a known device ready for improvement to yield predictable results and the use of known technique to improve similar devices in the same way. The method of Koepher of hard turning being the known technique and the fuel injector of Spires being the known device or similar device.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        8/31/2022

Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752             

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.